Citation Nr: 1604152	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  13-25 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder and posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from May 1966 to March 1970.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) which denied service connection for an anxiety disorder.  In August 2013, the Veteran perfected his appeal.  As the record contains a diagnosis of PTSD, the Veteran's claim has been expanded pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board remanded the appeal in May 2015 to provide a Board hearing, which took place via videoconference before the undersigned Veterans Law Judge (VLJ) in October 2015.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary prior to appellate review. 

The Veteran has reported that he experiences recurring anxiety related to serving as a radio operator during bombing missions while stationed at Andersen Air Force Base in Guam from October 1967 to March 1968.  The record contains a letter  from a treating VA psychiatrist in which he opines that while the Veteran was not exposed to direct combat, the Veteran's experience hearing combat over the radio meets the requirements for PTSD initial trauma as contemplated by the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  

Service personnel records indicate that the Veteran served in Guam beginning        in September 1967, held the title of administrative specialist from July 1967 to February 1970, and held a Top Secret security clearance.  Given that the Veteran has provided some information concerning an alleged stressor, an attempt should  be made to confirm the communication of bombing missions over the radio at Andersen Air Force base from October 1967 to March 1968.  If the stressor is verified, a VA PTSD examination should then be scheduled.   

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1. Obtain VA treatment records dating from May 2015 to the present.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

2. Attempt to verify through official sources that reports of bombing missions were transmitted through radio communications at Anderson Air Force base during the Veteran's service there from October 1967 to March 1968.  If additional information is required from the Veteran to narrow the time frame to permit a search, such should be requested from the Veteran. 

3. After undertaking any additional development deemed necessary, to include a VA examination if the stressor is verified, the AOJ should readjudicate the claim      on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




